45 F.3d 430NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
James H. HILL, IV, Individually and as trustee and soleparticipant of the James M. Hill, P.C. Pension andProfit Sharing Plans, Plaintiff-Appellee,v.Mickey W. TAYLOR, Individually and as the Trustee of theLogging Management Inc. Pension and Profit SharingPlans,;  Pearson's Barn, Inc.,Defendants-Appellants,Wooden Horse, Investments, Inc., Defendant.
No. 94-5288.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1994.

E.D.Ky., No. 92-00264;  Karl S. Forester, Judge.


1
E.D.Ky.


2
MOTION GRANTED.

ORDER

3
In accordance with the agreement reached between the parties in settlement discussions conducted pursuant to Sixth Circuit Rule 18, the parties jointly move to remand this cause to the United States District Court for the Eastern District of Kentucky at Lexington for determination of the parties' joint motion filed pursuant to Rule 60(b)(6), Federal Rules of Civil Procedure.


4
Upon consideration of the motion and further considering Judge Karl S. Forester order of December 15, 1994,


5
IT IS ORDERED that the motion be and hereby is granted.  The appeal(s) is remanded to the District Court for further proceedings.  See First National Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir.1976).


6
ENTERED PURSUANT TO RULE 18(d) RULES OF THE SIXTH CIRCUIT.